The defendant, in the Circuit Court of Douglas County, was convicted of selling one pint of "moonshine" to one Homer Turner, in violation of the *Page 80 
Act of 1923 (Laws 1923, p. 242), an act which makes the said offense a felony. Judgment was pronounced assessing the punishment at two years' imprisonment in the State Penitentiary.
The evidence shows that on the second day of August, 1923, Homer Turner and John Plum went to the defendant's store at Squires in Douglas County; they were on horseback, and on their way to a camp meeting in the neighborhood. Several persons were in the store, the defendant complained of the heat, and maneuvered all the company out on the porch. He then went back into the store and Turner followed him. Defendant asked Turner if he wanted something to drink, and after some further conversation the defendant went up stairs and produced a pint of liquor, for which Turner paid $1.50; defendant set the whiskey on the stairs and told Turner where it was. Turner got it and put it in his overalls. He went outside, where Plum joined him, and the two rode off on horseback. Afterwards they drank the stuff, were made drunk by it, Turner was arrested for drunkenness, and was in custody at the time of the trial. On this evidence defendant, as stated, was found guilty, and appealed.
I. Before the trial defendant filed a motion to quash the information, which motion was overruled; he then filed another motion to quash, which also was overruled, and error is assigned to the action of the court in overruling saidInformation.  motions. The first motion is directed to the form of the information, and the second one alleges that the law under which the information is drawn is unconstitutional. Neither of these motions is preserved in the bill of exceptions, and therefore cannot be reviewed. However, the appellant in his motion in arrest of judgment attacks the information for the same reasons. The information is as follows:
"Lz Banta, Prosecuting Attorney within and for the County of Douglas, in the State of Missouri, informs the court upon his oath, that Lewis Brown on the 2nd day of August, 1923, in said County of Douglas, did then and *Page 81 
there unlawfully, willfully, and feloniously sell one pint of moonshine to one Homer Turner for and in consideration of the sum of one dollar and fifty cents, against the peace and dignity of the State."
It is claimed that the information is defective because it does not allege that the pint of moonshine is described as intoxicating liquor. The statute, Section 21 of the Act of 1923 (Laws 1923, pp. 242-243), makes it a felony to sell "hootch," "moonshine," "corn whiskey." These words, not being connected by a disjunctive or a conjunctive, must be taken as synonymous; "hootch," "moonshine" and "corn whiskey" are different expressions describing the same kind of liquor.
The rule is well established that description in the language of the statute, where the statute sets forth all the constituent elements of the offense, is sufficient. [State v. Bersch, 276 Mo. l.c. 412.]
In State v. Ladd, 216 S.W. 1004, Judge STURGIS of the Springfield Court of Appeals applied the rule to an information no more explicit than the one under consideration. That opinion of the Court of Appeals was approved by this court in State v. Nash, 283 Mo. 32. We can think of no element of the offense that is not described in the statute, and the information is in the language of the statute: the offense is "selling moonshine." The expression "one pint of moonshine" conveys a very definite, intelligible significance, and no one acquainted with current history can fail to understand it. "Moonshine business" is defined in State v. Tuten, 42 S.E. (N.C.) 443, as the "unlawful sale or manufacture of spirituous liquors," the court assuming that anyone would know the meaning of "moonshine." Legally, "moonshine," in a context like the language of the information, has as definite a significance as the term "whiskey." It means liquor manufactured illegally. So the information was sufficient as against the motion in arrest. The constitutionality of the statute was not raised in time to permit us to review an error assigned on that ground. *Page 82 
II. The attorney signed the information: after his signature is the certificate of the clerk of the court that he duly swore to it. He did not sign the affidavit. This is in complianceSigning  with the statute (Section 3849) in regard toOath.    informations. It requires the information to be verified by the oath of the prosecuting attorney, but the oath need not be signed by him. It is sufficient that the oath be made as stated by the clerk. [State v. Hicks, 178 Mo. 445.]
III. The trial court, in instructing the jury, defined moonshine, as follows: "By the term `moonshine' is meant any intoxicating liquor containing one-half of one per cent or more of alcohol by volume capable of being used for beverage purposes."
As we have pointed out, that is not the definition of "moonshine." That definition would permit conviction for selling any kind of liquor, wine, beer, or other liquors, which were not in fact "moonshine."
Section 6588, Revised Statutes 1919, as amended (Laws 1921, p. 414), makes it unlawful to sell intoxicating liquor and that offense is a misdemeanor, as the punishment is defined in Section 22 of the Act of 1923 (Laws 1923, p. 243). So, under the definition given, the jury might have found that the defendant committed a misdemeanor instead of a felony.
The State claims that this error in the definition of moonshine is harmless, because the evidence conclusively shows that the liquor sold was moonshine. There was no evidence as to how the stuff was manufactured. It made the purchaser, Turner, drunk; he testified that he tasted it and knew it was moonshine whiskey because it tasted like moonshine. Plum swore to the same thing. The State argues that this evidence is conclusive as to the quality of the liquor. No oral evidence is conclusive where the jury must pass upon the credibility of the witnesses. The jury could very well believe that the boys bought the liquor and got drunk on it without crediting their judgment about it being moonshine. It might have been any other kind of liquor that made them drunk. *Page 83 
The instruction was reversible error because the jury was not required to find that the liquor sold was "moonshine," "corn whiskey" or "hootch."
The judgment is reversed and the cause remanded. All concur.